Title: To James Madison from John Gavino, 25 June 1806
From: Gavino, John
To: Madison, James



No. 27
Sir
Gibraltar 25th. June 1806

I have not been honourd with any of your favours since my respects No. 26 under date 16th. Inst. by which you will have seen that Capn. Rodgers, the Gun Boats & other State Vessels had returnd for the U. S.  Those that remain are the Hornett, now at Malaga with the Constitution,  the former I am advised is going aloft, where the Enterprize is also.  I then handed you Copy of a letter from Consul Baker of Majorca regarding 5 Tunishan Cruisers who were watering there a Duplicate of which you have at foot.
Some of the Emperour of Merroccos Cruisers are at Sea, have Spoke some of our Merchant Vessels and gave them no molestation
The Tripolin Cruiser that was off Lisbon Capturd a Hambrough Vessel of near 300 Tons bound from thence to Lisbon with a Valuable Cargo of Linnens, and it is believed to be safe arrived by this time at Tripoly
The Portuguese admiral is returnd from Algeir, was there 10 Days on shore, but could do nothing.  The Deys Demand for Peace & Randsome was four Millon of hard Dollars, and as to his own Slaves that were on board the Portuguese ships, he sayd they might keep them, for he would grant no Consideration for them.  Said Portuguese Squadron is Cruising in the Gutt, yet two Algereen Xebeques got to the westward 4 or 5 days ago & have taken seven Portuguese Boats, most of which were fishing off Larach.  The largest Boats they sent to Tanger.  The Dey of Algeir proposed to the Portuguese admiral a truce for three Months which he refused.
Genl. Fox the Lieut. Governour will go Tomorrow for Sicily having been appointd Commander in Cheif of  all the British Troops in the Mediterranean.  I have the honour to be with Respect, Sir Your most obedt. and most huml. Ser

John Gavino

